Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

EXCLUSIVE LICENSE AGREEMENT

 

BETWEEN

 

CHILDREN’S MEDICAL CENTER CORPORATION

 

AND

 

ICAGEN, INC.

 

This Agreement is made and entered into as of the date last written below (the
Effective Date), by and between Children’s Medical Center Corporation, a
charitable corporation duly organized and existing under the laws of the
Commonwealth of Massachusetts and having its principal office at 300 Longwood
Avenue, Boston, Massachusetts, 02115, U.S.A. (hereinafter referred to as
“CMCC”), and ICAgen, Inc., a business corporation organized and existing under
the laws of the State of Delaware and having its principal place of business
located at 4222 Emperor Boulevard, Suite 460, Durham, NC 27703 (hereinafter
referred to as “Licensee”).

 

WHEREAS, CMCC is the owner of the CMCC Patent Rights which are identified in
Appendix A and/or has the right to grant exclusive licenses under said CMCC
Patent Rights for the Field of Use, subject only to a royalty-free, nonexclusive
license heretofore granted to the United States Government for those patents
developed with U.S. Government funding;

 

WHEREAS, CMCC has the right to license its interest in the Sheffield Patent
Rights which are identified in Appendix B for the Field of Use, subject only to
a royalty-free, nonexclusive license heretofore granted to the United States
Government for those patents developed with U.S. Government funding;

 

WHEREAS, CMCC desires to have the Licensed Patent Rights utilized in the public
interest and is willing to grant a license thereunder on the terms and
conditions described herein;

 

WHEREAS, Licensee has represented to CMCC that Licensee is ready, willing and
able, subject to obtaining necessary regulatory approvals and on the terms and
conditions set forth herein, to engage in the commercial development,
production, manufacture, marketing and sale of Licensed Products and/or the use
of Licensed Processes and that it shall commit itself (either directly or
through Affiliates, Sublicensees or contractees) to a thorough, vigorous and
diligent program of exploiting the Licensed Patent Rights in accordance with the
terms and conditions described herein so that public utilization shall result
therefrom; and

 

WHEREAS, Licensee desires to obtain an exclusive license under the Licensed
Patent Rights for the Field of Use on the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE I. DEFINITIONS

 

For the purpose of this Agreement, the following words and phrases shall have
the meanings set forth below:

 

1.1 “Affiliate” shall mean any company or other legal entity controlling,
controlled by or under common control with Licensee. For purposes of the
definition of “Affiliate” the term “control” shall mean: (i) in the case of a
corporate entity, the direct or indirect ownership of at least a majority of the
stock or participating shares entitled to vote for the election of directors of
that entity; (ii) in the case of a partnership, the power customarily held by a
general partner to direct the management and policies of such partnership; or
(iii) in the case of a joint venture, whether in corporate, partnership or other
legal form, a more than nominal economic interest and managerial role.

 

1.2 “Combination Product(s) or Process(es)” shall mean a product or process that
includes a Licensed Product or Licensed Process sold in combination with another
component(s) whose manufacture, use or sale by an unlicensed party would not
constitute an infringement of the Licensed Patent Rights.

 

1.3 “Field of Use” shall mean human and veterinary therapeutics and diagnostics,
but excluding NEWCO’s Field of Use.

 

1.4 “First Commercial Sale” shall mean with respect to each country: (i) the
first sale of any Licensed Product or Licensed Process by Licensee, following
approval of such Licensed Product’s or Licensed Process’s marketing by the
appropriate governmental agency, if any such approval is necessary, for the
country in which the sale is to be made; or (ii) when governmental approval is
not required, the first sale in that country of the Licensed Product or Licensed
Process.

 

1.5 “Gross Compensation” shall mean all consideration received by Licensee and
Affiliates from third parties for the manufacture, sale, commercialization,
and/or sublicensing of the Licensed Patent Rights, the Technology and the
Sublicensed Technology. Gross Compensation shall include:

 

(a) all payments received by Licensee and/or Affiliates as upfront payments,
license fees, milestone payments, royalties, rentals, user fees or other sums
received for the manufacturing, sales, commercialization and/or sublicensing of
the Technology, and/or the Sublicensed Technology; for further clarification,
Gross Compensation does not include other sums received for solely sponsoring
research or development, or as a bona fide equity or debt investment in Licensee
or any of its Affiliates; and

 

(b) all non-cash compensation received by Licensee and/or Affiliates such as
stock, partnership interests, or other equity interests in a business entity
when such equity interest is received by Licensee or Affiliates in return for
the manufacturing, sales,

 

-2-



--------------------------------------------------------------------------------

commercialization and/or sublicensing of the Technology and/or the Sublicensed
Technology.

 

1.6 “Licensed Patent Rights” shall mean all of the following intellectual
property which CMCC owns or has rights to during the term of this Agreement:

 

(a) The United States and foreign patents and/or patent applications listed in
Appendix A and Appendix B attached hereto and incorporated herein by reference
and divisionals and continuations thereof.

 

(b) The United States and foreign patents issued from the applications listed in
Appendix A and Appendix B and from divisionals and continuations of those
applications.

 

(c) Claims of United States and foreign continuation-in-part applications, and
of the resulting patents, which claim subject matter specifically described and
enabled in the United States and foreign patent applications described in
Appendix A and Appendix B.

 

(d) Claims of all later filed foreign patent applications, and of the resulting
patents, which claim subject matter specifically described and enabled in the
United States patent and/or patent applications described in subparagraphs (a),
(b) or (c) of this Article I, Paragraph 1.6.

 

(e) Any reissues, divisions, amendments or extensions of the United States or
foreign patents described in subparagraphs (a), (b), (c) or (d) of this Article
I, Paragraph 1.6.

 

1.7 “Licensed Product” shall mean any product or part thereof:

 

  1. The manufacture, use of, importation of, sale of or offer for sale of which
would infringe any Valid Claim contained in the Licensed Patent Rights in any
country; or

 

  2. The manufacture of which uses a “Licensed Process”

 

1.8 “Licensed Process” shall mean any process that would infringe any Valid
Claim contained in the Licensed Patent Rights in any country.

 

1.9 “NCEs” shall mean the compounds covered in whole or in part by Sheffield
Patent Rights.

 

1.10 “Net Sales” shall mean gross receipts received by Licensee or Licensee’s
Affiliates for sales of Licensed Products and/or Licensed Processes produced
hereunder, less the sum of the following:

 

  1. Discounts, rebates allowances and adjustments actually allowed in amounts
customary in the trade.

 

-3-



--------------------------------------------------------------------------------

  2. Sales taxes, tariff duties and/or use, excise, value-added, and similar
government taxes directly imposed and with reference to particular sales.

 

  3. Outbound transportation, shipping, importation, and delivery charges
(including insurance premiums related to transportation and delivery) prepaid or
actually allowed.

 

  4. Amounts allowed or credited on actual returns.

 

  5. Price reductions or rebates imposed by government authorities.

 

No deductions shall be made for commissions paid to individuals whether they are
with independent sales agencies or regularly employed by Licensee and on its
payroll or for the cost of collections. Licensed Products and Licensed Processes
shall be considered “sold” and “received” when actually collected.
Notwithstanding anything herein to the contrary, the following shall not be
considered a sale of a Licensed Product or Licensed Process under this
Agreement: (i) the transfer of a Licensed Product or Licensed Process to an
Affiliate for sale by the Affiliate in a transaction that will be royalty
bearing; (ii) the transfer of a Licensed Product or Licensed Process to a third
party without consideration to Licensee in connection with the development or
testing of a Licensed Product or Licensed Process; or (iii) the transfer of a
Licensed Product or Licensed Process to a third party without consideration in
connection with the marketing or promotion of the Licensed Product or Licensed
Process.

 

1.11 “NEWCO’s Field of Use” shall mean the use of the NCE’s in the field of
cancer, actinic keratosis and Kaposi’s sarcoma.

 

1.12 “Sheffield Patent Rights” shall mean the patents and patent applications
set forth in Appendix B hereto.

 

1.13 “Sublicensee” shall mean a person or entity unaffiliated with Licensee to
whom Licensee has granted an arm’s length sublicense under this Agreement.

 

1.14 “Sublicensed Technology” shall mean any and all patentable and unpatentable
technology, Licensed Products, Licensed Processes, compounds, devices, models,
things, know-how, methods, documents, materials, copyrightable works, and all
other information in CMCC’s custody and under CMCC’s control relating to the
Licensed Patent Rights supplied by ION to CMCC.

 

1.15 “Technology” shall mean CMCC’s rights, as of the Effective Date hereof, to
any and all patentable and unpatentable technology, Licensed Products, Licensed
Processes, compounds, devices, models, things, know-how, methods, documents,
materials, copyrightable works, and all other information in CMCC’s custody and
under CMCC’s control relating to the Licensed Patent Rights, but excluding
Sublicensed Technology.

 

1.16 “Valid Claim” shall mean any claim of an issued patent which has not been
held invalid or unenforceable in an unappealed or unappealable by right decision
by a court of competent jurisdiction, or a claim of a pending foreign patent
application which has been pending not more than [**] years from its filing date
in the country in which it is pending.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II. GRANT

 

2.1 CMCC hereby grants to Licensee and its Affiliates the worldwide right and
exclusive license, including the right to grant sublicenses, under the Licensed
Patent Rights to make, have made, use, market, lease, import, offer for sale,
sell and otherwise commercialize the Licensed Products and to practice the
Licensed Processes in the Field of Use to the end of the term for which the
Patent Rights are granted, unless sooner terminated as provided in this
Agreement.

 

2.2 CMCC hereby grants to Licensee and its Affiliates the worldwide right and
license, with the right to grant sublicenses exclusively under the Sublicensed
Technology in the Field of Use and hereby further grants to Licensee and its
Affiliates the worldwide right and license, with the right to grant sublicenses
nonexclusively under the Technology (except for the Patent Rights, for which the
license is exclusive), to make, have made, use, market, offer to sell, sell,
import or otherwise commercialize Licensed Products and to practice the Licensed
Processes. Nothing in this grant, however, shall prevent CMCC from disseminating
information included within the Sublicensed Technology or the Technology solely
for non-commercial research purposes with Licensee’s prior written consent,
which shall not be unreasonably withheld or delayed, so long as Licensee’s
commercial interests are not prejudiced by such dissemination.

 

2.3 The licenses granted hereunder shall not be construed to confer rights upon
Licensee by implication, estoppel, or otherwise as to any technology not
specifically encompassed by the terms Technology and Sublicensed Technology. It
is agreed and understood that the licenses granted hereunder do not confer any
right upon Licensee to any technology owned or controlled by Pharm-Eco
Laboratories, Inc., including but not limited to any technology relating to
methods of manufacturing the NCE’s, and that may be known to CMCC.

 

2.4 Notwithstanding anything above to the contrary, CMCC shall retain a royalty
free, nonexclusive, irrevocable license to practice (including the right to have
made solely for its own non-commercial research purposes) the Sublicensed
Technology and the Technology for non-commercial research purposes only, and to
provide materials under the Sublicensed Technology and the Technology to other
non-profit research organizations under material transfer agreements which
provide that such materials shall be used solely for non-commercial research
purposes only; provided however, that if Licensee has notified CMCC in writing
that a particular compound or compounds are being considered as potential
clinical compound candidates, CMCC shall not distribute such clinical candidate
compounds to any third party without Licensee’s written consent.

 

2.5 Notwithstanding anything above to the contrary, the license granted
hereunder shall be subject to the rights of the United States government, if
any, under Public Laws 96-517, 97-226, and 98-620, codified at 35 U.S.C. sec.
200-212 and any regulations promulgated thereunder.

 

2.6 The granting and acceptance of this Agreement is subject to “Harvard’s
Statement of Policy in Regard to Inventions, Patents and Copyrights” dated March
17, 1986; and (ii) Public Law 96-517 and Public Law 98-620. Nothing in this
Agreement shall prevent HARVARD,

 

-5-



--------------------------------------------------------------------------------

CMCC or their employees from seeking additional funding; however, in no event
shall any rights under an agreement with non-profit or non-commercial sponsors
of research conflict with or affect in any way the right and license granted
hereunder to Licensee by CMCC. Any rights granted in this Agreement greater than
permitted under Public Law 96-517, 97-226 or 98-620 shall be subject to
modifications as may be required to conform to provisions of those statutes.

 

2.7 Licensee agrees that HARVARD retains the right to make and to use the
information and technology relating to the Sheffield Patent Rights set forth in
Appendix B for research purposes only and not for any commercial purpose. In the
event that, pursuant to Section 3.5 of the license agreement between Ion
Pharmaceuticals, Inc., and CMCC dated July 1999, ION notifies CMCC of the name
and address of the scientist and the not-for-profit institution to which HARVARD
has transferred any materials comprising the Sublicensed Technology, then CMCC
shall promptly notify Licensee of such name and address.

 

2.8 Licensee understands and agrees that the licenses granted hereunder will be
revoked if the activities of Licensee, its Sublicensees, Affiliates or agents
under the licenses granted in this Section II infringe upon NEWCO’s Field of
Use. By “infringe,” it is meant that Licensee, its Sublicensees, Affiliates or
agents conduct a clinical trial, advertise or sell a product for use in NEWCO’s
Field of Use or engage in activities which are determined, by a competent court
or administrative body from which no further appeal can be or has been taken, to
infringe, directly, contributorily or as inducement, the Sheffield Patent Rights
in NEWCO’s Field of Use.

 

2.9 Licensee agrees that Licensed Products leased or sold in the United States
shall be manufactured substantially in the United States.

 

2.10 In order to establish exclusivity for Licensee, CMCC hereby agrees that it
shall not, without Licensee’s prior written consent, grant to any other party a
license to make, have made, use, lease, import, offer for sale and/or sell
Licensed Products or to use the Licensed Processes in the Field of Use during
the period of time in which this Agreement is in effect, except as otherwise
specified in this Agreement or as required by law to grant rights to the United
States Government.

 

ARTICLE III. SUBLICENSING

 

3.1 Licensee shall have the right to enter into sublicensing agreements with
respect to any of the rights, privileges, and licenses granted hereunder,
subject to the terms and conditions hereof. Such sublicenses will terminate upon
the termination of Licensee’s rights granted herein unless events of default are
cured by Licensee or Sublicensee within [**] days of notification by CMCC of
default and/or as provided by the terms of this Agreement. Any sublicensing
agreement shall include an audit right by HARVARD of the same scope as provided
by Article VI hereof. No such sublicensing agreement shall contain any provision
which would cause it to extend beyond the term of this Agreement.

 

3.2 Licensee agrees that any sublicense granted by it shall provide that the
obligations to CMCC of Articles II (Grant), VI (Reports and Records), VIII
(Infringement), IX (Insurance and Indemnification), XII (Export Controls), XIII
(Non Use of Names), XIV (Assignment), XV (Dispute Resolution), XVI (Term and
Termination) and XVIII (Miscellaneous Provisions) of this

 

-6-



--------------------------------------------------------------------------------

Agreement shall be binding upon the sublicensee as if it were a party to this
Agreement. Licensee further agrees to attach a copy of this Agreement to all
sublicense agreements.

 

3.3 Licensee agrees to provide to CMCC notice of any sublicense granted
hereunder and to forward to CMCC promptly upon execution a copy of any and all
fully executed sublicense agreements. Licensee further agrees to forward to CMCC
annually a copy of such reports received by Licensee from its sublicensees
during the preceding twelve (12) month period as shall be pertinent to a royalty
accounting under the applicable sublicense.

 

3.4 All sublicenses granted by Licensee hereunder shall include a requirement
that the sublicensee use its commercially reasonable efforts to bring the
subject matter of the sublicense into commercial use as promptly as is
reasonably possible.

 

3.5 Licensee shall advise CMCC in writing of any consideration received from
sublicensees under this Agreement. Licensee shall not accept from any
sublicensee anything of value in lieu of cash payments to discharge
sublicensee’s payment obligations under any sublicense granted under this
Agreement, without the express written permission of CMCC, which permission
shall not be unreasonably withheld.

 

3.6 CMCC agrees that if Licensee has provided to CMCC notice that Licensee has
granted a sublicense to a sublicensee under this Agreement, then in the event
CMCC terminates this Agreement for any reason, CMCC shall provide to such
sublicensee no less than thirty (30) days prior to the effective date of said
termination, written notice of said termination at the address specified by
Licensee to CMCC in Licensee’s notice to CMCC under Paragraph 3.3 of this
Article III. CMCC agrees that upon the sublicensee’s notice as described below
and provided the sublicensee is not in breach of its sublicense, CMCC shall
grant to such sublicensee license rights and terms equivalent to the sublicense
rights and terms which the Licensee shall have granted to said sublicensee;
provided that the sublicensee shall remain a sublicensee under this Agreement
for a period of at least sixty (60) days following receipt of notice from CMCC.
Sublicensee shall during said sixty (60) day period provide to CMCC notice
wherein the sublicensee: (i) reaffirms the terms and conditions of this
Agreement as it relates to the rights the sublicensee has been granted under the
sublicense; (ii) agrees to abide by all of the terms and conditions of this
Agreement applicable to sublicensees and to discharge directly all pertinent
obligations of Licensee as it relates to the sublicense which Licensee is
obligated hereunder to discharge; and (iii) acknowledges that CMCC shall have no
obligations to the sublicensee other than its obligations set forth in this
Agreement with regard to Licensee.

 

ARTICLE IV. DUE DILIGENCE

 

4.1 Licensee (either directly or through Affiliates, contractees or
Sublicensees) shall use its good faith and diligent efforts to bring one or more
Licensed Products and/or Licensed Processes to market as soon as reasonably
practicable, consistent with sound and reasonable business practices and
judgment. Thereafter, Licensee agrees that until expiration or termination of
this Agreement, Licensee shall continue active and diligent efforts to keep
Licensed Products and/or Licensed Processes reasonably available to the public.
In the event Licensee decides not to exploit a Licensed Patent Right in a
particular country, it shall promptly inform CMCC in writing and shall surrender
to CMCC its license to that Licensed Patent Right in that country.

 

-7-



--------------------------------------------------------------------------------

4.2 The parties acknowledge that Licensee has provided to CMCC prior to the date
of execution of this Agreement a written commercialization development plan
(“Development Plan”) setting forth the initial indications and markets for
Licensed Products and Licensed Processes, including to the extent practicable:
(i) time-delimited targets for pre-clinical development, clinical trials,
regulatory approval, manufacturing and marketing that represent reasonable
efforts, consistent with industry norms for similar technology and applications,
to bring Licensed Products and Licensed Processes to the marketplace; and (ii)
actual or projected financial resources and/or strategic alliances that will be
required to implement the Development Plan. The Development Plan is attached
hereto as Appendix C and is hereby incorporated herein by reference.

 

4.3 Licensee and any Sublicensee or Affiliate shall use its good faith and
diligent efforts to accomplish the milestones set forth in the Development Plan
and to manufacture and distribute Licensed Products and Licensed Processes.

 

4.4 CMCC shall not unreasonably withhold its assent to any revision of the
objective(s) set forth in the Development Plan when requested in writing by
Licensee and supported by reasonable evidence: (i) of technical difficulties or
delays in the clinical studies or regulatory process that Licensee could not
have reasonably avoided; or (ii) that Licensee, its Affiliates and/or
Sublicensees have expended good faith and diligent efforts and adequate
resources to meet said objective.

 

4.5 In the event CMCC reasonably believes that Licensee is not reasonably and
diligently seeking to achieve the objectives set forth in the Development Plan
in a timely manner, CMCC shall so notify Licensee in writing. Licensee shall
have the option, exercisable by written notice to CMCC provided within ten (10)
days after receipt of any such notice, to either: (i) receive a [**] grace
period to reasonably establish that Licensee is expending its good faith and
diligent efforts and adequate resources to achieve said objectives; or (ii)
agree to CMCC’s termination of this Agreement as provided hereafter. In the
event Licensee agrees to termination of this Agreement, CMCC shall immediately
terminate the license granted to Licensee under this Agreement. In the event
Licensee fails to reasonably establish its diligence as provided above prior to
expiration of the [**] grace period, CMCC shall have the right to terminate the
license granted to Licensee under this Agreement or to convert the license
granted to Licensee hereunder to a nonexclusive license on financial terms and
conditions mutually agreed to by CMCC and Licensee.

 

4.6 In the event that CMCC believes that Licensee fails to meet the objective(s)
set forth in the Development Plan in a timely manner, CMCC shall notify Licensee
thereof in writing, and Licensee shall have [**] days following such
notification to establish to that (i) it has met such objective(s); or (ii) a
revision to the Development Plan is necessary and appropriate as contemplated
above. In the event that Licensee fails to reasonably establish that it has met
such objectives and Licensee has not submitted a revision to the Development
Plan, then the issue of whether the objectives have been met shall be submitted
to arbitration in accordance with the provisions of Article XV of this Agreement
and this Agreement shall remain in effect until the arbitrator renders a
decision and for a period thereafter sufficient to carry out the decision. In
the event Licensee fails to reasonably establish that the objectives have been
met and has submitted a revision to the development plan, but Licensor
reasonably believes Licensee

 

-8-



--------------------------------------------------------------------------------

has failed to reasonably establish the need for such revision to the Development
Plan and the appropriateness of such revision, the issues of whether the
objectives have been met and the need for and scope of the revision shall be
submitted to arbitration in accordance with the provisions of Article XV of this
Agreement. In such case, the revision shall be given immediate effect. This
Agreement, including such revision, shall remain in effect until the arbitrator
renders a decision and for a period thereafter sufficient to carry out the
decision. In considering the issues of need for and scope of the revision, the
arbitrator shall be guided by considerations of the actual cause of the need for
revision so that if the need for revision occurs despite the good faith efforts
consistent with industry norms of Licensee, then the arbitrator shall find in
favor of Licensee, as to the need for the revision. If the arbitrator does not
find in favor of Licensee on whether the objectives have been met or on the need
for a revision to the Development Plan, CMCC shall have the right in its
discretion to, within [**] days of the arbitrator’s decision, either terminate
the license granted to Licensee under this Agreement or to convert the license
granted to Licensee hereunder to a non-exclusive license on financial terms and
conditions mutually agreed to by CMCC and Licensee.

 

4.7 Licensee shall fund research at Children’s Hospital in accordance with the
terms of the Sponsored Research Agreement between Licensee and CMCC to be
negotiated in good faith by the parties hereto. Such Sponsored Research
Agreement shall include the terms set forth in Appendix D hereto. In the event
Licensee terminates the Sponsored Research Agreement within [**] years of its
initiation without cause or Hospital terminates said agreement under Paragraphs
8 (b), (c), or (d) of that agreement, this License shall remain in full force
until such time and thereupon shall terminate. In the event Licensee terminates
the Sponsored Research Agreement for cause as defined in Article 8 (d), (f), or
(j), licenses or options granted pursuant to the Sponsored Research Agreement
may not be terminated by CMCC.

 

4.8 Licensee shall provide to CMCC and to HARVARD written annual reports within
sixty (60) days after June 30 of each calendar year which shall include but not
be limited to: reports of progress on research and development, regulatory
approvals, manufacturing, sublicensing, marketing and sales during the preceding
twelve (12) months as well as plans for the coming year (“Annual Plan”). If
progress differs from that anticipated in the Annual Plan, Licensee shall
explain the differences and propose a modified plan for HARVARD’s review. If
HARVARD is dissatisfied with the modified plan, then HARVARD and Licensee shall
meet to develop a mutually agreed upon plan. HARVARD has agreed to maintain as
confidential all information designated as confidential by Licensee which is
provided to HARVARD under this Paragraph. HARVARD has agreed not to use such
confidential information for any purpose other than the evaluation of CMCC’s or
Licensee’s compliance under this Agreement and agrees not to disclose such
information to anyone who is not a direct employee of HARVARD’s Office of
Technology and Licensing or who has not signed a non-disclosure agreement with
HARVARD covering the confidential information, which shall be in form and
substance reasonably acceptable to CMCC and Licensee. Copies of such
nondisclosure agreements shall be provided to CMCC and Licensee promptly after
execution.

 

4.9 HARVARD shall have the right to terminate or render this Agreement non-
exclusive, only as to the Appendix B Licensed Patent Rights, if CMCC or
Licensee, or one of Licensee’s Affiliates or Sublicensees are not engaged in
research, development, clinical trials, product approval, manufacturing, or
marketing of Licensed Products or Licensed Processes, or

 

-9-



--------------------------------------------------------------------------------

licensing of the Appendix B Licensed Patent Rights. Prior to invoking the right
to terminate or render this Agreement non-exclusive, HARVARD shall give written
notice to CMCC and to Licensee and a [**] opportunity for CMCC or Licensee to
demonstrate that it, its affiliate, or sublicensee is using reasonable efforts
to comply with its obligations under this Paragraph. If after the [**] period,
CMCC or Licensee fail to demonstrate such compliance, HARVARD may notify CMCC
and Licensee of its intent to either terminate or render this Agreement
non-exclusive only as to the Appendix B Licensed Patent Rights.

 

4.10 Subject to the other provisions of this Article IV, CMCC’s sole remedy for
Licensee’s failure to meet its obligations under this Article IV shall be
termination of this Agreement.

 

ARTICLE V. ROYALTIES AND OTHER PAYMENTS

 

5.1 For the rights, privileges and exclusive licenses granted hereunder,
Licensee shall pay to CMCC the following amounts in the manner hereinafter
provided until the end of the term of the last to expire Licensed Patent Right,
unless this Agreement shall be sooner terminated as hereinafter provided:

 

(a) A license issue fee of [**] Dollars ($[**]), which license issue fee shall
be deemed earned on the date of the execution of this Agreement.

 

(b) A License Maintenance Fee of [**] Dollars ($[**]),[**] Dollars ($[**]) of
which shall be payable within [**] days of the first anniversary of the date of
execution of this License Agreement and, [**] Dollars ($[**]) of which shall be
payable [**] thereafter.

 

(c) Licensee shall make the following milestone payments to CMCC upon the
completion of the following events by Licensee (“Licensee Milestones”):

 

(i) Payment of [**] Dollars ($[**]) upon [**] by Licensee, but not more than one
payment shall be required for each Licensed Product or Licensed Process in the
event that more than one [**] is required for the same Licensed Product or
Licensed Process.

 

(ii) Payment of [**] Dollars ($[**]) upon [**] with respect to a Licensed
Product or a Licensed Process.

 

(iii) The Licensee Milestones will be creditable toward running royalties due
CMCC for Net Sales by Licensee, up to, and no more than, [**]% of the Net Sales
due in any given payment period.

 

(iv) Notwithstanding anything to the contrary herein, it is understood by the
parties that if Licensee ceases to develop a Licensed Product or Licensed
Process prior to the payment of all milestones specified in this paragraph 5.1
(such Licensed Product being referred to as a “Canceled Product”) and Licensee
decides to develop a different Licensed Product or Licensed Process for the same
labeled indication as the Canceled Product, then Licensee shall, with respect to

 

-10-



--------------------------------------------------------------------------------

such other Licensed Product or Licensed Process, be obligated to pay only
that/those milestone payment(s) which were not made with respect to the Canceled
Product; provided however, that if Licensee does at some time in the future
develop such canceled product, then appropriate and prompt adjustment with
respect to milestone payments shall be made hereunder.

 

(d) Running royalties on a country-by-country basis in an amount equal to [**]
percent ([**]%) of Net Sales by Licensee or an Affiliate of Licensed Products or
Licensed Processes derived from a new chemical entity disclosed by CMCC to
Licensee and which, but for this Agreement would infringe a Valid Claim of the
Licensed Patent Rights. Running royalties on a country-by-country basis in an
amount equal to [**] percent ([**]%) of Net Sales by Licensee or an Affiliate of
Licensed Products or Licensed Processes derived from a new chemical entity
discovered by Licensee or its Affiliate and which, but for this Agreement would
infringe a Valid Claim of the Licensed Patent Rights.

 

5.2 In the event Licensee or its Affiliate has granted sublicenses under this
Agreement, Licensee or its Affiliate will pay CMCC [**] percent ([**]%) of Gross
Compensation received by Licensee or its Affiliate from said Sublicensees on a
country-by-country basis for Licensed Products or Licensed Processes derived
from a new chemical entity disclosed by CMCC to Licensee or its Affiliate which,
but for this Agreement would infringe a Valid Claim of the Licensed Patent
Rights in the country, and [**] percent ([**]%) of Gross Compensation received
by Licensee or its Affiliate from said Sublicensees for Licensed Products or
Licensed Processes derived from a new chemical entity discovered by Licensee,
its Affiliate or Sublicensee, and which, but for this Agreement would infringe a
Valid Claim of the Licensed Patent Rights in the country.

 

5.3 No multiple royalties shall be payable because any Licensed Product or
Licensed Process, its manufacture, use, lease or sale which, but for this
Agreement would infringe a Valid Claim of more than one patent licensed under
this Agreement.

 

5.4 To the extent that Licensee or its Affiliates obtains subsequent to the date
of this Agreement licenses to third party patents or other intellectual property
that it or they reasonably believes are necessary to produce or sell Licensed
Products or Licensed Processes, Licensee may deduct from the running royalty on
Net Sales due to CMCC [**] percent [**]%) of the Net Sales as appropriate on a
country by country basis due in respect of such third party patents or
intellectual property, but only up to an amount equal to [**] percent ([**]%) of
the Net Sales or share of Gross Compensation due hereunder for the same payment
period.

 

5.5 For purposes of calculating royalties, in the event that a Licensed Product
or Licensed Process includes both component(s) which, but for this Agreement
would infringe a Valid Claim of the Licensed Patent Rights (“Patented
Component”) and a component which is diagnostically useable or therapeutically
active alone or in a combination which does not require the Patented Component,
and such component is not covered by a Valid Claim of a Licensed Patent Right
(“Unpatented Component”), then Net Sales of the Combination Product or
Combination Process shall be calculated using one of the following methods;
provided that in no

 

-11-



--------------------------------------------------------------------------------

event shall royalties payable to CMCC hereunder be reduced to less than [**]
percent ([**]%) of those otherwise due hereunder:

 

(a) By multiplying the Net Sales of the Combination Product or Combination
Process during the applicable royalty accounting period (“accounting period”) by
a fraction, the numerator of which is the aggregate gross selling price of the
Patented Component(s) contained in the Combination Product or Combination
Process if sold separately, and the denominator of which is the sum of the gross
selling price of both the Patented Component(s) and the Unpatented Component(s)
contained in the Combination Product or Combination Process if sold separately;
or

 

(b) In the event that no such separate sales are made of the Patented
Component(s) or the Unpatented Components during the applicable accounting
period, Net Sales for purposes of determining royalties payable hereunder shall
be calculated by multiplying the Net Sales of the Combination Product or
Combination Process by a fraction, the numerator of which is the fully allocated
production cost of the Patented Component(s) and the denominator of which is the
sum of the fully allocated production costs of the Patented Component(s) and the
Unpatented Component(s) contained in the Combination Product or Combination
Process. Such fully allocated costs shall be determined by using Licensee’s
standard accounting procedures, which procedures must conform to standard cost
accounting procedures.

 

5.6 Royalty payments shall be paid in United States dollars in Boston,
Massachusetts, or at such other place as CMCC may reasonably designate
consistent with the laws and regulations controlling in any foreign country. If
the currency conversion shall be required in connection with the payments of
royalties or other amounts hereunder, the conversion shall be made by using the
exchange rate prevailing at the Bank of Boston on the last business day of the
calendar quarterly reporting period to which such royalty payments relate.

 

5.7 The royalty payments set forth in this Agreement shall, if overdue, bear
interest until payment at a per annum rate of four percent (4%) above the prime
rate in effect at the Bank of Boston on the due date. The payment of such
interest shall not foreclose CMCC from exercising any other rights it may have
as a consequence of the lateness of any payment.

 

ARTICLE VI. REPORTS AND RECORDS

 

6.1 Licensee shall keep, and shall require its Affiliates and Sublicensees to
keep, full, true and accurate books of account in accordance with generally
accepted accounting principles and containing sufficient detail to enable CMCC
to determine the royalty and other amounts payable to CMCC under this Agreement.
Said books of account shall be kept at Licensee’s principal place of business or
the principal place of business of the appropriate division of Licensee to which
this Agreement relates. Said books and the supporting data shall be retained for
at least three (3) years following the end of the calendar year to which they
pertain.

 

6.2 Licensee agrees to permit an auditor selected by CMCC or HARVARD and
reasonably acceptable to Licensee to have access, during the term of this
Agreement and for a period of three (3) years thereafter, and during ordinary
business hours after reasonable advance

 

-12-



--------------------------------------------------------------------------------

written notice to Licensee, to such records as may be necessary, in the opinion
of such auditor, to determine the correctness of any report and/or payment made
under this Agreement. Such an auditor shall be at CMCC’s or HARVARD’s, as
appropriate, expense and shall occur not more than once per year. The auditor
shall treat all information to which it has access under this paragraph as
confidential and shall not disclose such information to any third party.

 

6.3 Licensee shall deliver to CMCC true and accurate reports by February 15th,
for the period July 1 through December 31 of the previous year, and on August
15th, for the period January 1st through June 30th of the current year, giving
such particulars of the business conducted by Licensee, its Affiliates and its
Sublicensees under this Agreement as shall be pertinent to a royalty accounting
hereunder and to verify Licensee’s activities with respect to achieving the
objectives of the Development Plan described in Article IV above. These reports
shall include at least the following:

 

  1. Gross Compensation received by Licensee by country.

 

  2. Noncash, nonliquid compensation portions of Gross Compensation.

 

  3. Amount calculated due to CMCC.

 

  4. Number of Licensed Products and Licensed Processes manufactured and sold.

 

  5. Aggregate billings for Licensed Products and Licensed Processes sold.

 

  6. Applicable deductions.

 

  7. Total royalties due.

 

  8. Names and addresses of all sublicensees of Licensee.

 

  9. Licensed Products manufactured and sold to the U.S. Government. No royalty
obligations shall arise from sales or use by, for or on behalf of the U.S.
Government in view of a royalty-free, nonexclusive license that may heretofore
have been granted to the U.S. Government.

 

6.4 With each such report submitted under subparagraph 6.3, Licensee shall pay
to CMCC the compensation due and payable under this Agreement. If no payments
shall be due, Licensee shall so report.

 

ARTICLE VII. PATENT PROSECUTION

 

7.1 CMCC shall apply for, seek prompt issuance of, and maintain during the term
of this Agreement the Licensed Patent Rights set forth in Appendix A. CMCC shall
be diligent in its participation in applying for, seeking prompt issuance of,
and maintaining during the term of this Agreement the Licensed Patent Rights set
forth in Appendix B, as permitted under CMCC’s Agreement with HARVARD and
HARVARD’s Agreement with ION. (HARVARD and ION make decisions jointly respecting
the Licensed Patent Rights set forth in Appendix B, and

 

-13-



--------------------------------------------------------------------------------

HARVARD has assigned its rights to make such joint decisions to CMCC.) The
prosecution, filing and maintenance of all applications and patents on the
Licensed Patent Rights shall be the primary responsibility of CMCC. CMCC shall
promptly provide Licensee with copies of all substantive correspondence received
by CMCC or CMCC’s attorneys or agents from the U.S. Patent and Trademark Office
or any foreign patent office. Licensee shall have reasonable opportunities to
advise CMCC and shall cooperate with CMCC in the prosecution, filing and
maintenance of the Licensed Patent Rights.

 

7.2 Licensee shall reimburse to CMCC for Licensee’s proportional share of fees
and costs relating to the filing, prosecution and maintenance of the Licensed
Patent Rights shown in Appendix A and Appendix B incurred after the date of this
Agreement, which proportional share shall be the portion of the fees and costs
payable by CMCC, including any amounts payable by CMCC under the Assignment and
Sublicense Agreement between CMCC and Ion Pharmaceuticals, Inc., dated September
14, 1999. CMCC shall provide to Licensee an itemized invoice of all such fees
and Licensee shall pay to CMCC all amounts due under said invoice within thirty
(30) days of the date of said invoice. Licensee shall also reimburse CMCC for
Licensee’s proportional share, as defined above, of fees and costs relating to
the filing, prosecution and maintenance of the Licensed Patent Rights shown in
Appendix A and Appendix B incurred after July 21, 1998 and before the Effective
Date of this Agreement, up to a maximum of $[**]. Licensee shall have the right
to request, on a case-by-case and country-by-country basis that a particular
action due in such case in such country not be carried out. Such request shall
be made no later than the later to occur of thirty (30) days before the due date
of such action or thirty (30) days after Licensee receives notice of such due
date. Such timely request shall relieve Licensee of its obligation of payment
for such action. In the event that Licensee makes such a request concerning a
particular case in a particular country, Licensee’s license hereunder solely as
to that particular case in that particular country shall terminate.

 

7.3 In the event CMCC elects not to pursue, maintain or retain a particular
Licensed Patent Right licensed to Licensee hereunder, CMCC shall so notify
Licensee in sufficient time for Licensee to assume the filing, prosecution
and/or maintenance of such application or patent at Licensee’s expense. In such
event, CMCC shall provide to Licensee any authorization necessary to permit
Licensee to pursue and/or maintain such Licensed Patent Right. Licensee shall
have no further royalty obligations under this Agreement with respect to any
such Licensed Patent Right.

 

ARTICLE VIII. INFRINGEMENT

 

8.1 Licensee and CMCC shall each inform the other promptly in writing of any
alleged infringement known to it by a third party of the Licensed Patent Rights
in the Field of Use and of any available evidence thereof.

 

8.2 Subject to the ION/NEWCO Sublicense Agreement dated December 3, 1997,
Licensee or its Affiliate or Sublicensee shall have the first right, but not the
obligation, to institute and prosecute at its own expense any infringement of
the Licensed Patent Rights which falls, within the Field of Use. If Licensee,
its Sublicensee or its Affiliate fails to bring such action or proceedings
within a period of two (2) months after receiving written notice of the
infringement or if within such time Licensee notifies CMCC that it intends not
to bring such action, then CMCC shall have the right, but not the obligation, to
prosecute at its own expense

 

-14-



--------------------------------------------------------------------------------

any such infringement of the Licensed Patent Rights. If Licensee, its Affiliate
or Sublicensee brings such action then Licensee may reduce, by up to [**]
percent ([**]%), the royalty due to CMCC which is earned under the Licensed
Patent Rights by [**] percent ([**]%) of the amount of the expenses and costs of
such action, including attorney fees. In the event that such [**] percent
([**]%) of such expenses and costs exceeds the amount of royalties withheld by
Licensee for any calendar year, Licensee may to that extent reduce the royalties
due to CMCC from Licensee in succeeding calendar years, but never by more than
[**] percent ([**]%) of the royalty due in any one year. Recoveries or
reimbursements from such action shall first be applied to reimburse CMCC,
Licensee, its Affiliate, or its Sublicensee, ION and HARVARD, as applicable, for
litigation costs, and then to reimburse CMCC for royalties withheld. If CMCC
brings such action, then any remaining recoveries or reimbursements shall be
retained by CMCC, after payment of any amounts due to HARVARD pursuant to the
HARVARD/ION License Agreement. If Licensee, its Affiliate or its Sublicensee
brings such action, then any remaining recoveries or reimbursements to CMCC by
Licensee due shall be treated as Gross Compensation, after payment of any
amounts due to HARVARD pursuant to the HARVARD/ION License Agreement.
Notwithstanding anything to the contrary in the foregoing, Licensee shall
reimburse CMCC, ION or HARVARD, as appropriate, for any costs incurred by CMCC,
ION or HARVARD as part of an action brought by Licensee, its Affiliates or
Sublicensees, irrespective of whether CMCC, ION or HARVARD become co-plaintiffs.
CMCC shall reimburse Licensee for any costs Licensee incurs as part of an action
brought by CMCC or its affiliates, irrespective of whether Licensee becomes a
co-plaintiff.

 

8.3 Licensee shall have no right to institute or prosecute any infringement of
the Sheffield Patent Rights which falls within NEWCO’s Field of Use.

 

8.4 Subject to the ION/NEWCO Sublicense Agreement dated December 3, 1997, in the
event that NEWCO or its successors institutes an action for infringement of the
Licensed Patent Rights in Licensee’s Field of Use, CMCC hereby assigns to
Licensee any recoveries due to CMCC resulting from such action.

 

8.5 If CMCC is deemed to be an indispensable party in a suit brought by
Licensee, pursuant to this paragraph, CMCC agrees to be named as a co-plaintiff.
If HARVARD or ION is deemed to be an indispensable party in a suit brought by
Licensee pursuant to this paragraph, then CMCC will endeavor to secure ION’s and
HARVARD’s agreement to be named as a co-plaintiff.

 

8.6 In the event that a declaratory judgment action alleging invalidity,
unenforceability or noninfringement of any of the Licensed Patent Rights shall
be brought against Licensee, CMCC, at its option, shall have the right, within
thirty (30) days after commencement of such action, to intervene and participate
in the defense of the action at its own expense.

 

8.7 In any infringement suit which either party may institute to enforce the
Licensed Patent Rights pursuant to this Agreement, the other party hereto shall,
at the request and the expense of the party initiating such suit, cooperate in
all reasonable respects and, to the extent reasonably possible, have its
employees testify when requested and make available relevant records, papers,
information, samples, specimens, and the like.

 

-15-



--------------------------------------------------------------------------------

8.8 Licensee shall during the exclusive period of this Agreement have the sole
right subject to the terms and conditions hereof to sublicense any alleged
infringer for future use of the Licensed Patent Rights. Any up-front fees paid
to Licensee as part of such a sublicense shall be treated as Gross Compensation
as set forth in Article V.

 

8.9 If a third party obtains a judgment (consent or otherwise) against Licensee
or its Affiliate, as applicable, or obtains a settlement agreement from Licensee
or its Affiliate, as applicable, for infringement of a patent based on the
manufacture, use, offer to sell, sale, lease or importation of Licensed Products
or Licensed Processes, the costs of Licensee’s or its Affiliate’s, as
applicable, defense of the third party’s claims will be offset against [**]
percent ([**]%) of the future royalties each year until Licensee or its
Affiliate, as applicable, is completely reimbursed for all attorneys fees, court
costs, legal fees, damages and/or settlement amounts paid. In addition, in such
event and upon payment by Licensee of all amounts due CMCC through the effective
date of termination, the Licensee or its Affiliate, against which the judgment
is obtained or which enters into the settlement agreement shall have the right
to immediately terminate this agreement as to itself. Upon such termination,
CMCC shall have no recourse against that Licensee or Affiliate, as applicable,
for exercising its right to terminate. CMCC shall, at the request and expense of
Licensee, its Affiliate or Sublicensee, as applicable cooperate with Licensee,
its Affiliate or Sublicensee, as applicable in any such third party action by
making its employees available to testify and by producing relevant,
non-privileged records, papers, information, samples, specimens and the like.
CMCC shall endeavor to secure Harvard’s and Ion’s consent to, at Licensee’s, its
Affiliate’s or Sublicensee’s, as applicable, request and expense, cooperate with
Licensee, its Affiliate or Sublicensee, as applicable in any such third party
action by making its employees available to testify and by producing relevant,
non-privileged records, papers, information, samples, specimens and the like.

 

8.10 In the event that a governmental agency in any country or territory compels
CMCC to grant a license, or Licensee, its Affiliate or Sublicensee, as
applicable, to grant a sublicense to any non-governmental third party under the
Licensed Patent Rights, then Licensee, its Affiliate or Sublicensee, as
applicable, shall have the benefit during the term of such license, in such
territory or country only, of any of the terms granted to such third party which
are more favorable than the terms set forth in this Agreement, only if the third
party is actually and substantially commercializing Licensed Products or
Licensed Processes. This provision shall apply to a license granted to a
governmental agency only if that governmental agency grants a sublicense to a
non-governmental third party.

 

ARTICLE IX. UNIFORM INDEMNIFICATION

AND INSURANCE PROVISIONS

 

9.1 Each party shall promptly notify the other of any claim, lawsuit, or other
proceeding related to the Licensed Patent Rights. Licensee shall indemnify,
defend and hold harmless CMCC, its corporate affiliates, current or future
directors, trustees, officers, faculty, medical and professional staff,
employees, students and agents and their respective successors, heirs and
assigns (the “Indemnitees”), against any liability, damage, loss or expense
(including reasonable attorney’s fees and expenses of litigation) incurred by or
imposed upon the Indemnitees or any one of them in connection with any claims,
suits, actions, demands or judgments arising out of any theory of product
liability (including, but not limited to, actions in

 

-16-



--------------------------------------------------------------------------------

the form of tort, warranty, or strict liability) concerning any product, process
or service made, used or sold pursuant to any right or license granted under
this Agreement. Any Indemnitee shall promptly notify Licensee of any suit, claim
or action for which indemnification may be sought. Licensee shall have the
right, but not the obligation, at its own expense, to control the defense of any
such suit, claim or action. Indemnitees shall not settle any such suit, claim or
action without Licensee’s consent. Licensee’s indemnification hereunder shall
not apply to any liability, damage, loss or expense to the extent that it is
directly attributable to the negligent activities, deliberate misrepresentations
or willful misconduct of the Indemnitees or Additional Indemnities.

 

9.2 Licensee or Licensee’s Sublicensees and Affiliates shall indemnify, defend
and hold harmless ION and its officers, employees, directors, affiliates and
agents and HARVARD and its trustees, officers, medical and professional staff,
employees, students and agents and ION’s and HARVARD’s respective successors,
heirs and assigns (the “Additional Indemnitees”) from and against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon any of the Additional Indemnitees in
connection with any claims, actions, suits, demands, judgments or other
proceeding relating to this Agreement and arising out of the design,
manufacture, sale, use in commerce, lease or promotion by Licensee, its
Affiliates, Sublicensees or agents, of any product, process or service relating
to, or developed pursuant to, this Agreement. Any Additional Indemnitee seeking
indemnification hereunder shall promptly notify Licensee of any suit, claim or
action for which indemnification may be sought. Licensee shall have the right,
but not the obligation, at its own expense, to control the defense of any such
suit, claim or action, using attorneys reasonably acceptable to Harvard.
Additional Indemnitees shall not settle any such suit, claim or action without
Licensees consent, which consent shall not be unreasonably withheld or delayed.
Licensee’s indemnification hereunder shall not apply to any liability, damage,
loss or expense to the extent that it is directly attributable to the negligent
activities, deliberate misrepresentations or willful misconduct of the
Indemnitees or Additional Indemnities.

 

9.3 Licensee agrees, at its own expense, to provide attorneys reasonably
acceptable to CMCC to defend against any actions brought or filed against any
party indemnified hereunder with respect to the subject of indemnity contained
herein, whether or not such actions are rightfully brought.

 

9.4 (a) During the period of time in which research or development for any
Licensed Products or Licensed Process is conducted on the premises of Licensee,
its Affiliates or Sublicensees, and during the period of time in which any
clinical trials are being conducted for any Licensed Products or Licensed
Processes, Licensee, its Affiliates or Sublicensees shall at its sole cost and
expense, shall have procured and maintained policies of comprehensive general
liability insurance with a nationally recognized carrier in amounts not less
than $2,000,000 per incident and $2,000,000 annual aggregate. Such insurance
policies shall name each of CMCC, ION and HARVARD as additional insured parties
with the same scope of coverage for each coverage required for Licensee.

 

9.4(b) Beginning at the time as any such product, process or service is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by Licensee or by a Sublicensee, Affiliate or agent of
Licensee, Licensee shall, at its sole cost

 

-17-



--------------------------------------------------------------------------------

and expense, procure and maintain commercial general liability insurance in
amounts not less than $2,000,000 per incident and $2,000,000 annual aggregate
and naming the Indemnitees, ION and HARVARD as additional insureds. Such
commercial general liability insurance shall provide (i) product liability
coverage and (ii) contractual liability coverage for Licensee’s indemnification
under Article IX, Paragraphs 9.1 through 9.3 of this Agreement.

 

9.4(c) If Licensee elects to self-insure all or part of the limits described
above in 9.4(a) and 9.4(b) (including deductibles or retentions which are in
excess of $250,000 annual aggregate), such self-insurance program must be
acceptable to CMCC and the Risk Management Foundation of the Harvard Medical
Institutions, Inc. The minimum amount of insurance coverage required under this
Article IX, Paragraph 9.4 shall not be construed to create a limit of Licensee’s
liability with respect to its indemnification under Article IX, Paragraphs 9.1
through 9.3 of this Agreement.

 

9.5 Licensee shall provide CMCC with written evidence of such insurance upon
request of CMCC. Licensee shall provide CMCC with written notice at least thirty
(30) days prior to the cancellation, non-renewal or material change in such
insurance. If Licensee does not obtain replacement insurance providing
comparable coverage within such thirty (30) day period, CMCC shall have the
right to terminate this Agreement effective at the end of such thirty (30) day
period without notice of any additional waiting periods.

 

9.6 Licensee shall maintain such commercial general liability insurance during
(i) the period that any such product, process or service is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee or by a Sublicensee, Affiliate or agent of Licensee and
(ii) a reasonable period after the period referred to above, which in no event
shall be less than fifteen (15) years.

 

9.7 Article IX, Paragraphs 9.1 through 9.6 shall survive expiration or
termination of this Agreement.

 

9.8 OTHER THAN WARRANTIES SET FORTH HEREIN, CMCC MAKES NO WARRANTY, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY
PATENT, TRADEMARK, SOFTWARE, TRADE SECRET, TANGIBLE RESEARCH PROPERTY,
INFORMATION OR DATA LICENSED OR OTHERWISE PROVIDED TO LICENSEE HEREUNDER AND
HEREBY DISCLAIMS THE SAME.

 

ARTICLE X. CMCC REPRESENTATIONS WARRANTIES AND COVENANTS

 

10.1 CMCC warrants that it has the lawful right and authority to enter into this
Agreement without the consent or authority of another person or entity.

 

10.2 CMCC warrants that it owns or has rights in the Licensed Patent Rights
sufficient to allow it to grant the licenses granted hereunder without conflict
with or violation of any agreement between CMCC and any third party.

 

-18-



--------------------------------------------------------------------------------

10.3 CMCC warrants that to the best of the knowledge of CMCC’s Intellectual
Property Office, the Licensed Patent Rights are in good standing, i.e., that all
proper assignments have been made transferring to CMCC its proper interest
right, title and interest in the Licensed Patent Rights, that all annuities have
been paid in respect of the Licensed Patent Rights, and that none of the
Licensed Patent Rights is the subject of any protest, opposition, interference,
re-examination, reissue, litigation, or any other inter parties proceeding.

 

10.4 CMCC warrants that to the best of the knowledge of CMCC’s Intellectual
Property Office, as of the Effective Date of this Agreement the Licensed Patent
Rights constitute all the patents and patent applications with a CMCC inventor
common to the Licensed Patent Rights owned by it that, but for this agreement
would be infringed by the manufacture, offer to sell, sale, use, lease or
importation of Licensed Products.

 

10.5 CMCC warrants that it has provided to Licensee true and correct copies of
all agreements (“the Relevant Agreements”) in its possession, including any
amendments or modifications thereto, that actually or potentially affect any
right, title or interest in the Licensed Patent Rights. Appendix E is a list of
all such Relevant Agreements.

 

10.6 CMCC covenants that it will not, without Licensee’s consent, modify any of
the Relevant Agreements or take any action thereunder in a manner which would
affect Licensee’s rights under the Licensed Patent Rights.

 

ARTICLE XI. CONFIDENTIALITY

 

11.1 Each Party shall keep confidential all confidential information of the
other Party, or as applicable its Affiliates or Sublicensees communicated to
such Party, or as applicable its Affiliates or Sublicensees pursuant to this
Agreement. For purposes of this Section, information shall be deemed to be
communicated to CMCC only if such information is communicated to CMCC’s Office
of Technology. CMCC shall not undertake obligations of confidentiality for
information communicated by Licensee to CMCC employees other than Office of
Technology staff. The confidentiality obligations of either party shall not
apply, however, to:

 

(a) information which is generally available to the public or which becomes
available to the public through no fault of the receiving party, or as
applicable its Affiliates or Sublicensees;

 

(b) information that is required by law to be disclosed by the receiving Party,
or as applicable its Affiliates or Sublicensees, provided that such Party has
advised the other Party, or as applicable its Affiliates or Sublicensees, of the
demand, subpoena, interrogatory or other legal process sufficiently in advance
of such disclosure as to allow the other Party, or as applicable its Affiliates
or Sublicensees to attempt to obtain a protective order or other remedy, if
available, and if such Party, or as applicable its Affiliates or Sublicensees
does obtain such a remedy, the information shall continue to be treated as
confidential information;

 

(c) information that was known or used by the receiving Party, or as applicable
its Affiliates or Sublicensees prior to its disclosure to the receiving Party,
or as

 

-19-



--------------------------------------------------------------------------------

applicable its Affiliates or Sublicensees by the other Party, or as applicable
its Affiliates or Sublicensees;

 

(d) information which is otherwise lawfully disclosed to the receiving Party, or
as applicable its Affiliates or Sublicensees by sources other than the other
Party, or as applicable its Affiliates or Sublicensees who are rightfully in
possession of such information and have no duty to keep such information
confidential; or

 

(e) information which is independently developed, as evidenced by written
documents, by or for the receiving party, or as applicable its Affiliates or
Sublicensees, without reference to or reliance upon information communicated to
such Party, or as applicable its Affiliates or Sublicensees by the other Party.

 

11.2 Nothing in this Section shall be construed as prohibiting Licensee from
disclosing Confidential Information which Licensee, in its sound business
judgment is reasonably necessary for the purpose of commercializing Licensed
Products or Licensed Processes, including without limitation, disclosure to
business partners, potential business partners, government agencies, investors
and potential investors.

 

ARTICLE XII. EXPORT CONTROLS

 

It is understood that CMCC is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by Licensee that Licensee shall not export data or
commodities to certain foreign countries without prior approval of such agency.
CMCC neither represents that a license shall not be required, nor that if
required, it shall be issued Licensee is responsible for taking any steps
necessary to comply with such regulations.

 

ARTICLE XIII. NON-USE OF NAMES

 

13.1 Use of Names. Licensee agrees that it and its sublicensees may not use in
any way, nor permit any other party to use in any way, the names “Children’s
Medical Center Corporation”, “CMCC”, “ION,” “SHEFFIELD,” “HARVARD COLLEGE,”
“HARVARD” or any logotypes or symbols associated with CMCC, HARVARD, ION, or
SHEFFIELD or the names of any of their corporate affiliates, nor any adaptation
thereof, nor the name of any employee at CMCC or HARVARD, without the prior
written consent of ION, SHEFFIELD, HARVARD or CMCC (in the case of ION,
SHEFFIELD, HARVARD, CMCC, as appropriate; except that such obligation of
Licensee under this Paragraph 11.1, shall not apply to information (i) that
Licensee or its sublicensees determines in its sole discretion to be necessary
and appropriate to satisfy its disclosure and other obligations under federal or
state law, or (ii) any and all data or research work product derived or
resulting from the Technology or Sublicensed Technology for the sole purpose of
complying with federal and state laws and regulatory

 

-20-



--------------------------------------------------------------------------------

requirements. Licensee may state that it is licensed by CMCC under one or more
patents or patent applications of the Licensed Patent Rights.

 

ARTICLE XIV. ASSIGNMENT

 

14.1 Except as otherwise provided herein, this Agreement is not assignable in
whole or in part, and any attempt to do so shall be void and of no effect.

 

14.2 CMCC may assign this Agreement at any time to any corporate affiliate of
CMCC without the prior consent of Licensee.

 

14.3 Except as provided in Article XIV, Paragraph 14.4 below, Licensee may
assign this Agreement to another entity only with the prior written consent of
CMCC, which consent shall not be unreasonably withheld or delayed.

 

14.4 Notwithstanding anything herein to the contrary, in the event Licensee
merges with another entity, is acquired by another entity, or sells all or
substantially all of its assets related to Licensed Products and Licensed
Processes to another entity, Licensee may assign its rights and obligations
hereunder to, in the event of a merger or acquisition, the surviving entity, and
in the event of a sale, the acquiring entity, without CMCC’s consent so long as:
(i) Licensee is not then in breach of this Agreement; (ii) the proposed assignee
has a net worth at least equivalent to the net worth Licensee had as of the date
of this Agreement; (iii) the proposed assignee has available resources and
sufficient scientific, business and other expertise comparable to Licensee in
order to satisfy its obligations hereunder; (iv) Licensee provides written
notice of the assignment to CMCC, together with documentation sufficient to
demonstrate the requirements set forth in subparagraphs (i) through (iii) above,
at least twenty (20) days prior to the effective date of the assignment; and (v)
CMCC receives from the assignee, in writing, at least ten (10) days prior to the
effective date of the assignment: (a) reaffirmation of the terms of this
Agreement; (b) an agreement to be bound by the terms of this Agreement; and (c)
an agreement to perform the obligations of Licensee under this Agreement. Any
such notices or documentation received by CMCC hereunder shall be held in
confidence by CMCC and shall not be disclosed by CMCC to any third party.

 

ARTICLE XV. DISPUTE RESOLUTION AND ARBITRATION

 

15.1 Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm,
any and all claims, disputes or controversies arising under, out of, or in
connection with the Agreement, including any dispute relating to patent validity
or infringement, which the parties shall be unable to resolve within sixty (60)
days shall be resolved by final and binding arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association (“AAA”) then obtaining. The arbitration shall be the exclusive forum
for resolving any such dispute and all expenses, in connection therewith
(including without limitation the award of attorneys’ fees to the prevailing
party), shall be paid as determined by the arbitrator. A single arbitrator shall
be mutually agreed upon and if the parties are unable to agree on a mutually
acceptable arbitrator, an arbitrator shall be chosen in accordance with AAA
rules. The decision of the arbitrator shall be final and binding upon the

 

-21-



--------------------------------------------------------------------------------

parties hereto. Any award rendered in such arbitration shall be final and may be
enforced by either party in either the courts of the Commonwealth of
Massachusetts or in the United States District Court for the District of
Massachusetts, wherein subject matter jurisdiction properly resides, and each of
CMCC and Licensee hereby consents and submits to exclusive personal jurisdiction
in such forum. The arbitrator shall have no power to add to, subtract from or
modify any of the terms or conditions of this Agreement, nor to award punitive
damages.

 

15.2 Notwithstanding the foregoing, nothing in this Article shall be construed
to waive any rights or timely performance of any obligations existing under this
Agreement.

 

ARTICLE XVI. TERM AND TERMINATION

 

16.1 The term of this Agreement shall be (15) years or the life of the last
expiring Licensed Patent Right, whichever period is longer.

 

16.2 CMCC may terminate this Agreement immediately upon the bankruptcy,
insolvency, liquidation, dissolution or cessation of operations of Licensee; or
the filing of any voluntary petition for bankruptcy, dissolution, liquidation or
winding-up of the affairs of Licensee; or any voluntary assignment by Licensee
for the benefit of creditors; or the filing of any involuntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of Licensee
which is not dismissed within ninety (90) days of the date on which it is filed
or commenced.

 

16.3 CMCC may terminate this Agreement upon thirty (30) days prior written
notice in the event of Licensee’s failure to pay to CMCC royalties due and
payable hereunder in a timely manner, unless Licensee shall make all such
payments to CMCC within said thirty (30) day period. Upon the expiration of the
thirty (30) day period, if Licensee shall not have made all such payments to
CMCC, the rights, privileges and licenses granted hereunder shall terminate.

 

16.4 Except as otherwise provided in Paragraph 14.3 above, CMCC may terminate
this Agreement upon sixty (60) days prior written notice in the event of
Licensee’s breach or default of any material term or condition or warranty
contained in this Agreement, unless Licensee shall cure such breach within said
sixty (60) day period. Upon the expiration of the sixty (60) day period, if
Licensee shall not have cured said breach, the rights, privileges and license
granted hereunder shall terminate.

 

16.5 Licensee shall have the right to terminate this Agreement at any time upon
six (6) months’ prior written notice to CMCC, and upon payment by Licensee of
all amounts due CMCC through the effective date of termination.

 

16.6 Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination. Licensee and any sublicensee thereof may,
however, after the effective date of such termination, sell all Licensed
Products and complete Licensed Products in the process of manufacture at the
time of such termination and sell the same, provided that Licensee shall pay to
CMCC the royalties thereon as required under this Agreement and shall submit the
reports required under this Agreement on the sales of Licensed Products.

 

-22-



--------------------------------------------------------------------------------

ARTICLE XVII. PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

17.1 All payments, notices, reports and/or other communications made in
accordance with this Agreement, shall be deemed effectively given on the date of
delivery if delivered by hand, three (3) days deposit in certified or registered
mail, or the next business day if sent by a national overnight business courier
service and addressed as follows:

 

In the case of CMCC:

 

Director, Technology Transfer

Office of Research Administration

Children’s Hospital

300 Longwood Avenue

Boston, MA 02115

 

In the case of Licensee:

 

President

ICAgen, Inc.

P.O. Box 14487

Research Triangle Park NC 27709

 

or such other address as either party shall notify the other in writing.

 

ARTICLE XVIII. GENERAL PROVISIONS

 

18.1 All rights and remedies hereunder will be cumulative and not alternative,
and this Agreement shall be construed and governed by the laws of the
Commonwealth of Massachusetts.

 

18.2 This Agreement may be amended only by written agreement signed by the
parties.

 

18.3 It is expressly agreed by the parties hereto that CMCC and Licensee are
independent contractors and nothing in this Agreement is intended to create an
employer relationship, joint venture, or partnership between the parties. No
party has the authority to bind the other.

 

18.4 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all proposals, negotiations
and other communications between the parties, whether written or oral, with
respect to the subject matter hereof.

 

18.5 If any provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be impaired thereby.

 

18.6 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against the party whose signature appears
thereon, but all of which taken together shall constitute but one and the same
instrument.

 

-23-



--------------------------------------------------------------------------------

18.7 The failure of either party to assert a right to which it is entitled or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

 

18.8 Licensee agrees to mark any Licensed Products sold in the United States
with all applicable United States patent numbers. All Licensed Products shipped
to or sold in other countries shall be marked in such a manner as to conform
with the patent laws and practices of the country of manufacture or sale.

 

18.9 Each party hereto agrees to execute, acknowledge and deliver such further
instruments and do all such further acts as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.

 

18.10 The paragraph headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

18.11 Subject to the provisions of Article XII hereof, this agreement shall be
binding upon the parties and their respective successors and assigns.

 

18.12 Articles III (Paragraph 3.6), IX (Paragraphs 9.1 through 9.6), X, XI and
XIII shall survive the termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date last
written below.

 

CHILDREN’S MEDICAL CENTER

CORPORATION

By:   [illegible] Name:     Title:     Date:    

 

LICENSEE

By:  

/S/    P. KAY WAGONER

Name:  

P. Kay Wagoner, Ph. D.

Title:  

President & CEO

Date:  

2/29/2000

 

-24-



--------------------------------------------------------------------------------

APPENDIX A

 

US Patent Application Serial No. [**]

 

US Patent Application Serial No. [**]

 

US Patent Application Serial No. [**] (US Patent [**])

 

International Application No. [**]

 

Any Continuation, Continuation-in-Part, or Divisional Application(s) of [**]:

 

  1. US Patent Application Serial No. [**];

 

  2. International Patent Application No. [**],

 

which contain [**].



--------------------------------------------------------------------------------

APPENDIX B

 

US Patent Application Serial No. [**]

 

International Application No. [**]



--------------------------------------------------------------------------------

APPENDIX C

 

ICAgen Sickle Cell Disease Development Plan

 

Confidential

 

Development Milestone

--------------------------------------------------------------------------------

  

Target Date

--------------------------------------------------------------------------------

  

Cumulative Funding
Commitment (est.)

--------------------------------------------------------------------------------

[**]

   [**]     

[**]

   [**]    Total $[**]

[**]

   [**]     

[**]

   [**]    Total $[**]

[**]

   [**]     

[**]

   [**]     



--------------------------------------------------------------------------------

APPENDIX D

 

TERMS OF SPONSORED RESEARCH AGREEMENT

 

Icagen shall provide a total of $[**]in research grants to the Children’s
Hospital researchers over a [**] period. Funding will begin six months after the
execution of the License Agreement to which this Appendix pertains and will be
paid [**] in $[**] installments. This amount does not include anticipated grants
for future [**] conducted with [**].



--------------------------------------------------------------------------------

APPENDIX E

 

INVENTION ADMINISTRATION AGREEMENT, DATED FEBRUARY 13,1995 BETWEEN THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE AND CHILDREN’S MEDICAL CENTER CORPORATION.

 

INVENTION ADMINISTRATION AGREEMENT, DATED MAY 24, 1995 BETWEEN THE PRESIDENT AND
FELLOWS OF HARVARD COLLEGE, BRIGHAM AND WOMEN’S HOSPITAL, INC. AND CHILDREN’S
MEDICAL CENTER CORPORATION.

 

MEMORANDUM, DATED DECEMBER 1, 1997 BETWEEN THE PRESIDENT AND FELLOWS OF HARVARD
COLLEGE AND CHILDREN’S MEDICAL CENTER CORPORATION REGARDING INVENTION
ADMINISTRATION AGREEMENT.

 

INVENTION ADMINISTRATION AGREEMENT DATED FEBRUARY 3, 1995 BETWEEN THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE, BETH ISRAEL HOSPITAL AND CHILDREN’S MEDICAL
CENTER CORPORATION.

 

AMENDMENTS DATED JANUARY 9, 1997, NOVEMBER 13, 1996, NOVEMBER 19, 1996 AND
NOVEMBER 20, 1996 TO INVENTION ADMINISTRATION AGREEMENT DATED FEBRUARY 3, 1995

 

RESEARCH AGREEMENT BETWEEN CHILDREN’S HOSPITAL AND SHEFFIELD MEDICAL
TECHNOLOGIES, INC., DATED JUNE 1, 1995

 

AMENDMENTS #1-6 TO RESEARCH AGREEMENT BETWEEN CHILDREN’S HOSPITAL AND ION
PHARMACEUTICALS, INC., DATED NOVEMBER 1, 1996

 

RESEARCH AND LICENSE OPTION AGREEMENT BETWEEN CHILDREN’S MEDICAL CENTER
CORPORATION AND ION PHARMACEUTICALS, INC., DATED JUNE 1, 1996

 

LICENSE AGREEMENT BETWEEN CHILDREN’S MEDICAL CENTER CORPORATION AND ION
PHARMACEUTICALS, INC., DATED NOVEMBER 1, 1996

 

MODIFICATION #1 TO THE LICENSE AGREEMENT BETWEEN CHILDREN’S MEDICAL CENTER
CORPORATION AND ION PHARMACEUTICALS, INC., DATED NOVEMBER 1, 1996

 

LICENSE AGREEMENT BETWEEN THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE AND
SHEFFIELD MEDICAL TECHNOLOGIES, INC., DATED AUGUST 22, 1994

 

MODIFICATION #1 TO LICENSE AGREEMENT DATED AUGUST 22, 1994 BETWEEN THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE AND SHEFFIELD MEDICAL TECHNOLOGIES, INC.



--------------------------------------------------------------------------------

MODIFICATION #2 TO LICENSE AGREEMENT DATED AUGUST 22, 1994 BETWEEN THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE AND ION PHARMACEUTICALS, INC.

 

MODIFICATION #3 TO LICENSE AGREEMENT DATED AUGUST 22, 1994 BETWEEN THE PRESIDENT
AND FELLOWS OF HARVARD COLLEGE AND ION PHARMACEUTICALS, INC.

 

RESEARCH AGREEMENT DATED AUGUST 22, 1994 BETWEEN THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE AND SHEFFIELD MEDICAL TECHNOLOGIES, INC.

 

AMENDMENT #1 TO THE RESEARCH AGREEMENT BETWEEN THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE AND SHEFFIELD MEDICAL TECHNOLOGIES, INC., DATED AUGUST 22, 1995

 

ASSIGNMENT AND LICENSE AGREEMENT BETWEEN 1266417 ONTARIO LIMITED AND ION
PHARMACEUTICALS, INC., DATED DECEMBER 3, 1997

 

SUB-LICENSE AGREEMENT BETWEEN 1266417 ONTARIO LIMITED AND ION PHARMACEUTICALS,
INC., DATED DECEMBER 3, 1997

 

ASSIGNMENT AND SUBLICENSE AGREEMENT DATED SEPTEMBER, 1999 BETWEEN CHILDREN’S
MEDICAL CENTER CORPORATION AND ION PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

Intellectual Property Office

Children’s Hospital Boston

300 Longwood Avenue

Boston, MA 02115

phone 617-355-4050 fax 617-730-0146

IPO@childrens.harvard.edu

www.childrenshospital.org/ipo

 

August 30, 2004

 

Ms. Kay Wagoner

President & CEO

ICAgen, Inc.

4222 Emperor Boulevard, Suite 350

Durham, NC 27703

 

Dear Kay:

 

Thank you for providing the update on the Development Plan and Annual Plan for
the Sickle Cell Program. We are delighted to learn of Icagen’s progress.

 

We acknowledge receipt of the updated milestone timeline and look forward to
learning of Icagen’s progression into Phase III Clinical trials. A signed copy
of the amended Development Plan is enclosed as acknowledgement of receipt by our
office.

 

Please continue to keep us apprised of your progress.

 

With kind regards,

/s/ Leslie Grushkin-Lerner, Ph.D.

Leslie Grushkin-Lerner, Ph.D.

Licensing Manager



--------------------------------------------------------------------------------

Appendix C

 

Icagen Sickle Cell Disease Development Plan

CONFIDENTIAL

 

Development Milestone

--------------------------------------------------------------------------------

   Target Date


--------------------------------------------------------------------------------

 

Cumulative Funding
Commitment (est.)

--------------------------------------------------------------------------------

IND Filing with US FDA

   Filed   $[**]

Initiate Phase 2 Clinical Trial

   Completed   $[**]

Initiate Phase 3 Clinical Trial

   [**]   $[**]

US NDA Submission

   [**]   $[**]

Initiate Marketing in USA (by Icagen or via Partner)

   [**]    

Initiate Marketing in First non-USA Country (by Icagen or Partner)

   [**]    

 

Acknowledged and Agreed to by Children’s Medical Center Corporation:

 

Name:

 

/s/ Donald P. Lombardi

Title:

 

Chief Intellectual Property Officer

Date:

 

August 27, 2004



--------------------------------------------------------------------------------

Appendix C

 

(revised as of July 20, 2007)

 

Icagen Clinical Development Plan for Senicapoc (ICA-17043)

CONFIDENTIAL

 

DEVELOPMENT MILESTONE

--------------------------------------------------------------------------------

   TARGET DATE


--------------------------------------------------------------------------------

  CUMMULATIVE FUNDING
COMMITMENT


--------------------------------------------------------------------------------

Completion of Phase III study report

   [**]   $[**]

Completion of preclinical and feasibility studies and expert panel reviews for
additional indications

   [**]   $[**]

Initiation of Phase II clinical trial

   [**]   $[**]

Initiation of Phase III trial

   [**]   $[**]

US NDA submission

   [**]   [**]

Initiate marketing in first non-US country (with or without corporate partner)

   [**]   [**]

 

Acknowledged and agreed to by Children’s Medical Center Corporation

 

Name:   /s/ Brenda Manning Title:   Director, Intellectual Property Office Date:
  July 20, 2007